EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Bruno on March 14, 2022.
The application has been amended as follows: 
Regarding claim 1, in line 9, “further comprises” has been changed to “includes”.  In line 20, “the concentric hole” has been changed to “a concentric hole”.  
Claim 2 has been cancelled.
Regarding claim 3, in lines 5-6, “terminal platforms (13) and slides (14)” has been changed to “terminal platforms (13, 14)”.  In lines 6-7,  “integrate the guide device for transfixing flexible blades (1) and keep” has been changed to “are configured to keep”.
Claim 4 has been amended to read as follows:
A guide device configured to transfix flexible blades (1) for postural correction and/or spine treatment according to claim 1, characterized in that each polyaxial threaded rod (6) is configured to attach to a blade platform (4).
Claim 5 has been cancelled.
Regarding claim 6, in line 5, “the platforms” has been changed to “the terminal platforms”.  In lines 6-7, “the set of flexible and sliding blades (3)” has been changed to “the blade set (3)”.  In line 7, “these platforms” has been changed to “the terminal 
Claim 7 has been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773